Exhibit 10.49

LOGO [g10660g28h44.jpg]

MEMORANDUM OF EMPLOYMENT

Effective: October 1, 2008

 

Name:    D. Jeffry Benoliel Address:    520 E. Gravers Lane    Wyndmoor, PA
19038

The parties to this Memorandum of Employment (“Agreement”) are D. JEFFRY
BENOLIEL and Quaker Chemical Corporation, a Pennsylvania corporation (“Quaker”).

You have been employed by Quaker as its Vice President, Secretary and General
Counsel. Effective October 1, 2008, you were appointed Quaker’s Vice
President-Global Strategy, General Counsel and Corporate Secretary and Quaker
now wishes to adjust your compensation and enter into this memorandum containing
certain covenants in connection with this appointment.

NOW THEREFORE in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby the parties hereto agree as
follows:

 

1. Duties

Effective as of the date written above, Quaker agrees to employ you and you
agree to serve as Quaker’s Vice President-Global Strategy, General Counsel and
Corporate Secretary. You shall perform all duties consistent with such position
as well as any other duties that are assigned to you from time to time by
Quaker’s Chief Executive Officer or Quaker’s Board of Directors. You agree that
during the term of your employment with Quaker to devote your knowledge, skill,
and working time solely and exclusively to the business and interests of Quaker
and its subsidiaries. Any and all prior employment agreements, with the
exception of the November 19th, 2008 Change of Control agreement with Quaker are
hereby terminated and have no legal effect except to the extent to recognize
years of service from original date of hire.

 

Quaker Chemical Corporation

One Quaker Park, 901 Hector Street, Conshohocken, PA 19428-0809 USA
www.quakerchem.com

T 610.832.4000 F 610.832.8682



--------------------------------------------------------------------------------

2. Compensation

Quaker agrees to pay you a base salary, which shall be payable semimonthly. Your
base salary is set forth in an addendum, which is attached hereto and made a
part hereof. The rate of base salary will be reviewed and adjusted on an annual
basis consistent with Quaker’s then current practice for reviewing executive
officers’ salaries and performance. In addition, you will be entitled to
participate, to the extent eligible, in any of Quaker’s annual and long term
incentive plans, retirement savings plan, pension plan, stock purchase plan, and
will be entitled to vacations, paid holidays, and medical, dental, and other
benefits as are made generally available by Quaker to its full-time employees as
well as you shall be eligible to participate in Quaker’s Supplemental Retirement
Income Plan Your salary and/or any benefits being made available to you may be
changed at any time at Quaker’s sole option, and any such change shall not
affect any other provision of this Agreement.

 

3. Term of Employment.

Your employment with Quaker may be terminated on thirty (30) days’ written
notice by either party, with or without cause or reason whatsoever. Within
thirty (30) days after termination of your employment, you will be given an
accounting of all monies due you.

 

4. Covenant Not to Disclose

You acknowledge that the identity of Quaker’s (and any of Quaker’s affiliates’)
customers, the requirements of such customers, pricing and payment terms quoted
and charged to such customers, the identity of Quaker’s suppliers and terms of
supply (and the suppliers and related terms of supply of any of Quaker’s
customers for which management services are being provided), information
concerning the method and conduct of Quaker’s (and any affiliate’s) business
such as formulae, formulation information, application technology, manufacturing
information, marketing information, strategic and marketing plans, financial
information, financial statements (audited and unaudited), budgets, corporate
practices and procedures, research and development efforts, and laboratory test
methods and all of Quaker’s (and its affiliates’) manuals, documents, notes,
letters, records, and computer programs are Quaker’s trade secrets (“Trade
Secrets”) and are Quaker’s (and/or any of its affiliates’, as the case may be)
sole and exclusive property. You agree that at no time during or following your
employment with Quaker will you appropriate for your own use, divulge or pass
on, directly or through any other individual or entity or to any third party,
any Quaker Trade Secrets. Upon termination of your employment with Quaker and
prior to final payment of all monies due to you under Paragraph 2 or at any
other time upon Quaker’s request, you agree to surrender immediately to Quaker
any and all materials in your possession or control which include or contain any
Quaker Trade Secrets.

 

2



--------------------------------------------------------------------------------

5. Covenant Not to Compete

In consideration of your employment with Quaker and the training you are to
receive from Quaker, you agree that during your employment with Quaker and for a
period of one (1) year thereafter, regardless of the reason for your
termination, you will not:

a. directly or indirectly, together or separately or with any third party,
whether as an employee, individual proprietor, partner, stockholder, officer,
director, or investor, or in a joint venture or any other capacity whatsoever,
actively engage in business or assist anyone or any firm in business as a
manufacturer, seller, or distributor of chemical specialty products which are
the same, like, similar to, or which compete with Quaker (or any of its
affiliates’) products or services; and

b. recruit or solicit any Quaker employee or otherwise induce such employee to
leave Quaker’s employ, or to become an employee or otherwise be associated with
you or any firm, corporation, business, or other entity with which you are or
may become associated.

The parties consider these restrictions reasonable, including the period of time
during which the restrictions are effective. However, if any restriction or the
period of time specified should be found to be unreasonable in any court
proceeding, then such restriction shall be modified or the period of time shall
be shortened as is found to be reasonable so that the foregoing covenant not to
compete may be enforced. You agree that in the event of a breach or threatened
breach by you of the provisions of the restrictive covenants contained in
Paragraph 4 or in this Paragraph 5, Quaker will suffer irreparable harm, and
monetary damages may not be an adequate remedy. Therefore, if any breach occurs,
or is threatened, in addition to all other remedies available to Quaker, at law
or in equity, Quaker shall be entitled as a matter of right to specific
performance of the covenants contained herein by way of temporary or permanent
injunctive relief. In the event of any breach of the restrictive covenant
contained in this Paragraph 5, the term of the restrictive covenant shall be
extended by a period of time equal to that period beginning on the date such
violation commenced and ending when the activities constituting such violation
cease.

 

6. Contractual Restrictions

You represent and warrant to Quaker that: (a) there are no restrictions,
agreements, or understandings to which you are a party that would prevent or
make unlawful your employment with Quaker and (b) your employment by Quaker
shall not constitute a breach of any contract, agreement, or understanding, oral
or written, to which you are a party or by which you are bound.

 

3



--------------------------------------------------------------------------------

7. Inventions

All improvements, modifications, formulations, processes, discoveries or
inventions (“Inventions”), whether or not patentable, which were originated,
conceived or developed by you solely or jointly with others (a) during your
working hours or at Quaker’s expense or at Quaker’s premises or at a customer’s
premises or (b) during your employment with Quaker and additionally for a period
of one year thereafter, and which relate to (i) Quaker’s business or (ii) any
research, products, processes, devices, or machines under actual or anticipated
development or investigation by Quaker at the earlier of (i) that time or
(ii) as the date of termination of employment, shall be Quaker’s sole property.
You shall promptly disclose to Quaker all Inventions that you conceive or become
aware of at any time during your employment with Quaker and shall keep complete,
accurate, and authentic notes, data and records of all Inventions and of all
work done by you solely or jointly with others, in the manner directed by
Quaker. You hereby transfer and assign to Quaker all of your right, title, and
interest in and to any and all Inventions which may be conceived or developed by
you solely or jointly with others during your employment with Quaker. You shall
assist Quaker in applying, obtaining, and enforcing any United States Letters
Patent and Foreign Letters Patent on any such Inventions and to take such other
actions as may be necessary or desirable to protect Quaker’s interests therein.
Upon request, you shall execute any and all applications, assignments, or other
documents that Quaker deems necessary and desirable for such purposes. You have
attached hereto a list of unpatented inventions that you have made or conceived
prior to your employment with Quaker, and it is agreed that those inventions
shall be excluded from the terms of this Agreement.

 

8. Termination.

Quaker, in its sole discretion, may terminate your employment at any time and
without notice for any reason, including Cause. If you incur a Separation from
Service by action of Quaker for any reason other than Cause, death, disability
or normal retirement age, Quaker agrees to:

a. Provide you with reasonable outplacement assistance, either by providing the
services in-kind, or by reimbursing reasonable expenses actually incurred by you
in connection with your Separation from Service. The outplacement services must
be provided during the one-year period following your Separation from Service.
If any expenses are to be reimbursed, you must request the reimbursement within
eighteen months of your Separation from Service and reimbursement will be made
within 30 days of your request.

b. Pay you one year’s severance in twenty-four semi-monthly installments
commencing on the Payment Date and continuing on Quaker’s normal semi-monthly
payroll dates each month thereafter, each of which is equal to your semi-monthly
base salary at the time of your Separation from Service, provided you sign a
Release within 45 days of the later of the date you receive the Release or your
Separation from Service.

 

4



--------------------------------------------------------------------------------

“Separation from Service” means your separation from service with Quaker and its
affiliates within the meaning of Treas. Reg. §1.409A-1(h) or any successor
thereto.

“Cause” means your employment with Quaker has been terminated by reason of
(i) your willful and material breach of this Memorandum of Employment,
(ii) dishonesty, fraud, willful malfeasance, gross negligence, or other gross
misconduct, in each case relating to the performance of your duties hereunder
which is materially injurious to Quaker, or (iii) conviction of or plea of
guilty or nolo contendere to a felony.

“Payment Date” means (x) the 60th day after your Separation from Service or
(y) if you are a specified employee (as defined in Treas. Reg. §1.409A-1(i)) as
of the date of your Separation from Service, and the severance described in
subsection (b) is deferred compensation subject to section 409A of the Code, the
first business day of the seventh month following the month in which your
Separation from Service occurs. If the Payment Date is described in clause (y),
the amount paid on the Payment Date shall include all monthly installments that
would have been paid earlier had clause (y) not been applicable, plus interest
at the Wall Street Journal Prime Rate published in the Wall Street Journal on
the date of your Separation from Service (or the previous business day if such
day is not a business day), for the period from the date payment would have been
made had clause (y) not been applicable through the date payment is made.

“Release” means a release (in a form satisfactory to Quaker) of any and all
claims against Quaker and all related parties with respect to all matters
arising out of your employment with Quaker, or the termination thereof (other
than for claims for any entitlements under the terms of this Memorandum of
Employment or any plans or programs of Quaker under which you have accrued a
benefit) that Quaker provides to you no later than ten days after your
Separation from Service. If a release is not provided to you within this time
period, the severance shall be paid even if you do not sign a release.

 

9. Miscellaneous

This Agreement constitutes the entire integrated agreement concerning the
subjects covered herein. In case any provision of this Agreement shall be
invalid, illegal, or otherwise unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not thereby be affected or
impaired. You may not assign any of your rights or obligations under this
Agreement without Quaker’s prior written consent. This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania without regard to any conflict of laws. This Agreement shall be
binding upon you, your heirs, executors, and administrators and shall inure to
the benefit of Quaker as well as its successors and assigns.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

ATTEST:     QUAKER CHEMICAL CORPORATION /s/ Kathleen Lasota     /s/ Sandy
Timinski WITNESS:     /s/ W. Timothy Haines     /s/ D. Jeffry Benoliel     D.
Jeffry Benoliel

 

6



--------------------------------------------------------------------------------

ADDENDUM 1

 

Base Salary:    Your salary will be payable on a semi-monthly basis at the rate
of $ 11,666.67, which is annualized at $280,000.08. You will be eligible for
your next salary increase in 2009. Annual and Long- Term Bonuses:    For your
position, you are eligible to participate in the Global Annual Incentive Plan
(GAIP). Your annual cash bonus is up to a maximum of 50% of your base salary.
For the LTIP 2009-2011 plan period , you will be recommended for Level I to the
Compensation/Management Development Committee of the Board of Directors (the
“Compensation Committee”) at a target level of a minimum of 35% of your base
salary. All incentive compensation awards are made at the Company’s discretion,
are subject to change, and require the approval of the Compensation Committee.
Other Items:    You will be allowed 12 months severance if you are asked to
leave Quaker for other than Cause. In addition, Quaker will pay for your bar
association and continuing legal education expenses. Benefits:   

Quaker offers a Flexible Benefits Program. This gives you the opportunity to
choose from a variety of options creating a customized benefits package. The
following benefits are part of the program. In each of these areas, you are
offered a range of options so you may choose the ones that make the most sense
for your personal situation.

 

•        Medical

 

•        Dental

 

•        Life & AD&D Insurance

 

•        Long-term Disability

 

•        Health Care and Dependent Care Flexible Spending Accounts (FSAs)

 

In addition to these flexible benefits, Quaker also offers the following benefit
plans:

 

•        Retirement Savings Plan (401K)

 

•        Supplemental Retirement Income Program

Vacation /Holidays:    You are eligible for four weeks of vacation annually and
the same paid holidays made generally available by Quaker to its other full-time
employees. The company currently has 11 1/2 paid holidays.

 

7